 1
 2
 3                               UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                  ***
 6   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00336-KJD-CWH
 7                                            Plaintiff,                    ORDER
 8          v.
 9   GLEN ARTHUR JACKSON,
10                                           Defendant.
11
12          Presently before the Court is the United States’ Motion to Amend Judgment (#44).

13   Defendant filed a response in opposition (#46). Essentially, the United States seeks to add one

14   (1) victim in the amount of $5,000.00 to the restitution list and thereby, amend the judgment of

15   restitution from the amount of $105,000.00 to $110,000.00. Defendant objects, stating that he

16   “considered the amount of the requested restitution as part of his bargain[.]” However, the plea

17   agreement expressly states that Defendant “agrees to pay restitution in the amount of $5,000.00

18   per victim, for any victim … who requests restitution prior to sentencing.” See Plea Agreement,

19   Doc. No. 33, p. 10, l. 13-16 (#33).

20          Here, the Court finds that the victim requested restitution before sentencing. A clerical

21   error left the victim off the final restitution list. Accordingly, the Government’s motion is

22   granted. The Clerk of the Court shall file an amended judgment which shall reflect the restitution

23   amount of $110,000.00 and attach the Sealed Restitution List found at Sealed Docket No. 45.

24   IT IS SO ORDERED.

25   Dated this 28th day of October, 2019.

26
27                                                  _____________________________
                                                    Kent J. Dawson
28                                                  United States District Judge
